EXHIBIT 10.12

 

AMENDMENT NO. 1

TO

ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT, dated as of May 6, 2019
(“Agreement” and “Asset Purchase Agreement”),  is entered into this 9th day of
March  2020 by and between TransBiotec, Inc., a Delaware corporation (“TransBio”
and “Buyer”) and IDTEC, LLC, a Colorado limited liability company (“IDTEC” and
“Seller”). TransBio and IDTEC may each be referred to herein as a “Party” and,
together, may be referred to as the “Parties.”

 

WHEREAS, TransBio and IDTEC have entered into the Agreement pursuant to which
IDTEC will sell and TransBio will purchase certain assets that are listed on
Schedule 1.01 to the Agreement (“Assets”).

 

WHEREAS, at Closing of the transaction described in the Agreement, TransBio will
issue 12,000,000 shares of its Common Stock after giving effect to a reverse
stock-split to IDTEC in exchange for the Assets.

 

WHEREAS, the Parties have agreed that certain provisions of the Agreement (i)
have been renegotiated , (ii) are no longer applicable, or (iii) need to be
amended to reflect the change of facts or circumstances.

 

NOW, THEREFORE, in consideration of the mutual benefits to the Parties and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows.

 

 

1.

Section 1.04 Further Commitments. of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

 

 

 

 

Section 1.04 Further Commitments.

 

 

 

 

 

The Parties further acknowledge that IDTEC, Gary Graham, First Capital Holdings,
LLC, and First Capital Ventures, LLC, have voluntarily  committed personnel and
funds to Buyer to: (i) assist with ongoing operating expenses, (ii) pay for
further engineering and development work on Buyer’s products and prototypes,
(iii) protect, maintain, and develop the Buyer’s products and intellectual
property, (iv) hire, pay and retain the proposed management team, third party
consultants and advisors for the Buyer following the consummation of the sale
contemplated in this Agreement, and (v) take such further actions as are
necessary to more quickly expand the Buyer’s business subsequent to the sale of
the Purchased Assets. The Parties acknowledge that the aggregate amount of the
items noted in this Section 1.04 is equal to USD $1,416,076 as of February 20,
2020 and will be a greater amount by the date that the Agreement is either
closed or terminated (the “Closing Date”).  The Parties acknowledge and agree
that these funds were advanced voluntarily and are not the obligation of the
Buyer and the Buyer does not have any obligation to repay these funds in the
event the transaction contemplated by the Agreement does not close.  In the
event the transaction does close, then on the Closing Date Buyer shall issue
convertible promissory notes as described in Subsection 2.03 (f) below for the
aggregate amounts incurred, paid or advanced.

 

  1



 

 

 

 

The Parties further acknowledge that an affiliate of IDTEC purchased TransBio
Preferred Stock in a separate transaction. TransBio previously agreed that it
would, if requested in writing after the funding from the purchase of the
TransBio Preferred Stock, pay up to USD $200,000 to IDTEC or its affiliates for
the development of the SOBR device. In connection with the closing of the sale
of the TransBio Preferred Stock, IDTEC requested, and TransBio paid, USD
$141,000 to IDTEC or its affiliates for the development of the SOBR device.  The
amount voluntarily advanced by IDTEC is USD $1,416,076 as of February 20,
2020.   

 

 

 

 

2.

Section 2.02 Seller Closing Conditions subsection (b) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

(b) Not used in this Agreement

 

 

3.

Section 2.03 Buyer Closing Conditions subsection (f) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

(f) Buyer acknowledges that Gary Graham, First Capital Holdings, LLC, First
Capital Ventures, LLC, and Seller have voluntarily committed personnel and funds
to Buyer to: (i) assist with ongoing operating expenses, (ii) pay for further
engineering and development work on Buyer’s products and prototypes, (iii)
protect, maintain, and develop the Buyer’s products and intellectual property,
(iv) hire, pay and retain the proposed management team, third party consultants,
and advisors for the Buyer following the consummation of the sale contemplated
in this Agreement, and (v) take such further actions as are necessary to more
quickly expand the Buyer’s business subsequent to the sale of the Purchased
Assets (collectively the “Development Expenditures”). The Parties acknowledge
and agree that these funds were advanced voluntarily and are not the obligation
of the Buyer and the Buyer does not have any obligation to repay these funds in
the event the transaction contemplated by the Agreement does not close. In the
event the transaction does close, then at the Closing, Buyer shall deliver a
promissory note or notes to Seller or to third parties at Seller’s direction for
the aggregate of all funds incurred, paid, or advanced for the Development
Expenditures in the same form as revised Exhibit D hereto, which is attached to
this Amendment and incorporated herein by reference less the amount (if any)
that IDTEC previously demanded be transferred from the sale of the Preferred
Stock.

 

 

4.

Section 2.03 Buyer Closing Conditions subsection (g) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

(g)  Evidence showing Messrs. Ivan Braiker, Devadatt Mishal and Daljit Khangura
previously submitted their resignations from the board of directors of Buyer,
and Buyer shall have taken all such actions as are necessary to cause Gary
Graham and two other persons named by Seller, to be elected as directors of
Buyer as of the Closing Date, to serve with Mr. Charles Bennington, who is
remaining on Buyer’s board of directors.

 

 

5.

Section 2.03 Buyer Closing Conditions subsection (i) of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

(i) Except for shares of the Series A-1 Convertible Preferred Stock, no other
shares of preferred stock of Buyer shall be issued and outstanding as of the
Closing Date and there shall be no outstanding options, warrants or rights that,
upon exercise or conversion, would result in the issuance of preferred stock of
Buyer.

 

  2



 

 

 

6.

Amended Promissory Note. Exhibit D to the Agreement shall be amended in the Form
of Amended Exhibit D attached hereto and incorporated herein by reference.

 

 

 

 

7.

This Amendment to Asset Purchase Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Asset
Purchase Agreement to be executed as of the 9th day of March 2020, by their
respective officers thereunto duly authorized.

 

  TRANSBIOTEC, INC.         By:

 

 

Charles Bennington, Chief Executive Officer

                 

 

FIRST CAPITAL HOLDINGS, LLC

 

 

 

 

 

 

By:

 

 

 

 

Gary Graham, Manager

 

 

 

 

 

 

 

 

 

 

IDTEC, LLC

 

By First Capital Ventures, LLC, Manager

 

 

 

 

 

 

By:

 

 

 

 

Gary J. Graham, Manager First Capital Ventures, LLC

 

 

  3



 

 

Revised Exhibit D

 

 

 

 

  4

 